            Case 1:19-cv-08605-AKH Document 23 Filed 05/05/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
     E-MANAGEMENT SOLUTIONS, INC.,                        :
                                                          :
                                      Plaintiff,            :
                                                          :
                   -against-                              :     ORDER REGULATING PROCEEDINGS
                                                          :
                                                          :
    ENHANCE PLASTIC SURGERY                               :
    MEDICAL CLINIC, P.C.,                                 :
                                                          :     19 Civ. 8605 (AKH)
                                                          :
                                       Defendant.         :
------------------------------------------------------x

ALVIN K. HELLERSTEIN, UNITED STATES DISTRICT JUDGE:

                   The oral argument scheduled for May 18, 2020, is hereby adjourned to May 19, 2020, at

11:00am. Argument shall be held telephonically via the following call-in number:

                   Call-in number: 888-363-4749
                   Access code: 7518680

To ensure that the hearing proceeds smoothly and to avoid disruption, the Court directs all those calling in

(other than counsel) to mute their telephones. By Monday, May 18, 2020, at 10:00 a.m., the parties shall

jointly submit to the Court (via the email address: HellersteinNYSDChambers@nysd.uscourts.gov) a list

of all counsel expected to appear on the record at the telephonic argument.

                   Finally, the Court notes that Plaintiff has not filed opposition papers to Defendant’s

motion for a preliminary injunction, see ECF Nos. 13-16, despite the fact that the filing deadline, after an

extension, was March 23, 2020, see ECF No. 20. The oral argument will proceed regardless and will be

decided on the basis of Defendant’s moving papers. If Plaintiff wishes to file its opposition late, it must

make a motion seeking leave to do so, within two days of the issuance of this order.

                   SO ORDERED.

Dated:             New York, New York
                   May 5, 2020
                                                                ______________/s/_____________
                                                                ALVIN K. HELLERSTEIN, U.S.D.J.
